DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In view of the amendment filed 03/09/2022:
Claims 1-11, 21, 22, and 24-44 are pending.

Claim Objections
Claims, 1, 7, 27, 29, 30, 40, and 44 are objected to because of the following informalities: 
Regarding claim 1, the Examiner suggests adding an Oxford comma in “a rotation and rate of rotation of said at least one rotatable sleeve and a rotation…” on pg. 2 line 4 such that the limitation reads “a rotation and rate of rotation of said at least one rotatable sleeve, and a rotation…”
Regarding claim 7, the Examiner suggests “I beam” in line 2 read “I-beam”.
Regarding claim 27, the Examiner suggests adding an Oxford comma in “said at least one movable device and…” on pg. 7 line 1 such that the limitation reads “said at least one movable device, and…”.
Regarding claim 29, the Examiner suggests adding an Oxford comma in “said at least one detachable nozzle and said at least one…” in line 4 such that the limitation reads “said at least one detachable nozzle, and said at least one…”
Regarding claim 30, the Examiner suggests removing the extra space between “coupling” and “configured” on line 2.
Regarding claim 40, the Examiner suggests adding an Oxford comma in “said at least one moveable device and said at least…” on pg. 10 line 4 such that the limitation reads “said at least one moveable device, and said at least…”
Regarding claim 44, the Examiner suggests adding an Oxford comma in said at least one moveable device and said at least…” on pg. 11 line 12 such that the limitation reads “said at least one detachable nozzle, and said at least one…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30, 32, 33, 42, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “easily” in claim 30 and 32 is a relative term which renders the claim indefinite. The term “easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 28 recites the limitation "said at least one rotatable nozzle" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "said at least one rotatable nozzle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "said at least one rotatable auger" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "said at least one additional feed tube and said at least one additional head" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation " said at least one additional head" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11, 31-39, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Niederberger (US20180093373), and further in view of Gao et al. (CN204354263).
Regarding claim 1, Niederberger teaches an autonomous robotic construction system (Abstract: a concrete printer; see printer in Figure 1) configured to distribute building materials (Abstract: supporting concrete (18) is first cast or dispensed from a supporting concrete nozzle (11a)), the system comprising: 
at least one frame (carriage 2; Figure 1) comprising at least one substantially horizontal track (track 1; Figure 1) and at least one set of substantially vertical tracks (vertical rails 3; Figure 1); 
at least one rotatable oblong nozzle (concrete printing nozzles 11a, 11b in Figure 1; [0077] printer head 46 can be rotated 360° thanks to the motor-driven turning unit 45. The turning unit 45 allows for a rotation around a vertical axis 43 by, for example, 360 degrees); 
at least one movable device (cross beam 9; Figure 3) coupled to the frame (see Figure 1) and configured to move said rotatable oblong nozzle (cross beam 9 with a work head 13 in Figure 3) around said frame ([0073] The cross bar 9 can be moved along these guide rails 8); 
at least one pump configured to pump building materials through said at least one rotatable oblong nozzle ([0031] the concrete printer, preferably on the carriage, includes at least a concrete pump… the concrete pump, the concrete mixing unit and the storage container, the provision and mixing of the concrete is integrated in the concrete printer… supply of the concrete printer nozzles is carried out through corresponding hoses that allow for a flexible supply of the printer nozzles with material); 
at least one feed tube that is rotatable (hoses in [0078] the concrete printing nozzles 11a, 11b are equipped with nozzle connections 36 through which the concrete is fed through hoses (not illustrated); where rotating unit 45 rotates nozzles 11a, 11b that are connected to hoses then the hoses should rotate when the nozzles are rotated), said feed tube configured to distribute building materials ([0078] concrete is fed through hoses); 
wherein said at least one feed tube comprises at least one rotatable sleeve coupled to the at least one rotatable oblong nozzle (nozzle connections 36 in Figure 4; where rotating unit 45 rotates nozzles 11a, 11b that are connected to nozzle connections 36 then the sleeves rotate when the nozzles rotates); 
at least one computer system (control unit 41) comprising at least one microprocessor ([0016] The control unit is preferably designed to process correspondingly imported data such as the dimensions and the construction details of the building as well as the process for the production of construction elements. This allows the concrete printer to create corresponding constructions, in particular concrete elements) configured to control said at least one rotatable oblong nozzle and said at least one movable device (Abstract: actuation of all the drive units (4, 5, 10, 12) and the concrete printing nozzles (11, 11a, 11b) is carried out by a control unit (41)) to control shape of any building materials on a site ([0085] supporting concrete 18 is applied through the supporting concrete nozzle (not illustrated) to create an outer contour 18 and an inner contour 18; Figure 6) wherein said computer controls a rotation (rotation is controlled by rotating unit 45; the structure is available such that the control unit 41 is capable of controlling the rotation by rotating unit 45) and orientation of said at least one rotatable oblong nozzle ([0096] arrangement of the concrete printer nozzles 11a, 11b can be designed parallel, crossways or diagonal to the alignment of the cross beam 9. Through a rotating unit 45 shown in FIG. 4, the alignment of the concrete printer nozzles 11a, 11b can be changed to each other corresponding to the requirements), a rotation and rate of rotation of said at least one rotatable sleeve (said at least one rotatable sleeve rotates with rotatable nozzle and, therefore, where the structure of the printer makes it capable of controlling the rotation and rate of rotation of the at least one rotatable oblong nozzle, then it is also capable of controlling the rotation and rate of rotation of the rotatable sleeve) to control a distribution of building materials comprising at least one of cementitious material or concrete to the at least one rotatable oblong nozzle ([0036] control of the nozzle connection and therefore the variation of the concrete feed. Furthermore, the nozzles may also be designed as mixed nozzles so that the concrete composition can be varied through the changing control of the different nozzle connections).
While Niederberger teaches dosing units disposed inside the at least one rotatable sleeve for the controlled addition of build material ([0094] in the nozzle connections 36, corresponding dosing units may exist for the controlled addition of concrete, water or additives), Niederberger fails to explicitly teach the dosing unit is at least one rotatable auger, and the at least one microprocessor is configured to control said at least one pump to control deposition amount and deposition rate of building materials, and configured to control a rotation and rate of rotation of said at least one rotatable auger. 
In the same field of endeavor pertaining to extruding a cement slurry, Gao teaches at least one rotatable auger (screw 3; Figure 1) disposed inside of a sleeve (outlet connection tube 4; Figure 1), and the at least one microprocessor is configured to control said at least one pump to control deposition amount and deposition rate of building materials ([0029] 3D printing moulding (speed setting component can be synchronously added in the slurry. or adding quantity in the mixing pipe under the control of printing system is composed of a peristaltic pump) and [0030] discharge continuously, discharge accuracy can be adjusted by adjusting the variable nozzle 10 diameter control), and configured to control a rotation and rate of rotation of said at least one rotatable auger ([0029] printer software 3D can control motor 5 switch and rotating speed). The rotatable auger allows for continuously discharging the build material ([0030] the extrusion screw 3 and the stirring rod 2 acts to discharge continuously).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have at least one rotatable auger disposed inside the sleeve of Niederberger and for the microprocessor of Niederberger to control a rotation and rate of rotation of said at least one rotatable auger, as taught by Gao, for the benefit of continuously discharging the build material. Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the at least one microprocessor of Niederberger control said at least one pump to control deposition amount and deposition rate of building materials since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, Niederberger teaches the concrete printer creates corresponding constructions in a fully or partially automated manner ([0016] This allows the concrete printer to create corresponding constructions, in particular concrete elements, in an either fully or partially automated manner). Having the at least one microprocessor of Niederberger control said at least one pump to control deposition amount and deposition rate of building materials is one option for fully or partially automating the constructions of the concrete printer. 
Regarding claim 2, Niederberger modified with Gao teaches the system as in claim 1. Further, Niederberger teaches wherein said at least one movable device is configured to move along at least one of said substantially horizontal track (see cross beam 9 move in X-direction along tracks 1 via lift truck 6 in Figure 1 and 2) or at least one track of said set of substantially vertical tracks ([0072] The lift truck 6 can be changed in its height Z through a first drive unit 5 along the vertical track 3).
Regarding claim 3, Niederberger modified with Gao teaches the system as in claim 1. Further, Niederberger teaches wherein said at least one substantially horizontal track of said frame comprises at least two substantially parallel horizontal tracks (see track 1 at top and track 1 on bottom in Figure 2).
Regarding claim 4, Niederberger modified with Gao teaches the system as in claim 3. Further, Niederberger teaches wherein said at least one set of substantially vertical tracks of said frame comprises at least two substantially vertical parallel tracks (see vertical rail 3 on left side and right side of cross bar 9 in Figure 1).
Regarding claim 5, Niederberger modified with Gao teaches the system as in claim 4. Further, Niederberger teaches the system further comprising at least one cross-beam configured to extend between said at least two substantially parallel horizontal tracks (see spindle drive 16 extending between top and bottoms tracks 1 in Figure 2).
Regarding claim 6, Niederberger modified with Gao teaches the system as in claim 5, wherein said at least one rotatable oblong nozzle is coupled to said at least one cross-beam.
Regarding claim 7, Niederberger modified with Gao teaches the system as in claim 1. Further, Niederberger teaches wherein said at least one substantially horizontal track comprises at least one substantially I beam shaped track (see annotated Figure 1 below).

    PNG
    media_image1.png
    352
    419
    media_image1.png
    Greyscale


Regarding claim 8, Niederberger modified with Gao teaches the system as in claim 1. Further, Niederberger teaches wherein said at least one movable device comprises at least one cart (storage container 34; Figure 1).
Regarding claim 11, Niederberger modified with Gao teaches the system as in claim 10.  Niederberger teaches the system further comprising at least one nozzle platform (printer head 46; Figure 4), wherein said at least one rotatable oblong nozzle is coupled to said at least one nozzle platform (see nozzle 11a, 11b coupled 46 in Figure 4), wherein said at least one nozzle platform is movable along said at least one cross-beam (via work head 13 that is attached through a work head intake 35 in Figure 4; [0077] work head 13 is attached through a work head intake 35).
Regarding claim 31, Niederberger modified with Gao teaches the system as in claim 1. Further, Niederberger teaches wherein said rotatable nozzle is replaceable (hose can be connected or disconnected to rotatable nozzle through couplings as discussed in [0093] The nozzle connections are, for example, connected with hoses through fast couplings).
Regarding claim 32, Niederberger modified with Gao teaches the system as in claim 31.  Further, Niederberger teaches the system further comprising a replaceable tip coupling configured to allow said at least one rotatable nozzle to be easily removed and replaced (hose can be connected or disconnected to rotatable nozzle through couplings as discussed in [0093] The nozzle connections are, for example, connected with hoses through fast couplings).
Regarding claim 33, Niederberger teaches the system as in claim 27. However, Niederberger fails to teach wherein said computer is configured to control said at least one rotatable auger to control an amount of material distributed by said nozzle.
In the same field of endeavor pertaining to extruding a cement slurry, Gao teaches at least one rotatable auger (screw 3; Figure 1), wherein said computer is configured to control said at least one rotatable auger to control an amount of material distributed by said nozzle ([0029] 3D printing moulding (speed setting component can be synchronously added in the slurry. or adding quantity in the mixing pipe under the control of printing system is composed of a peristaltic pump) and [0030] discharge continuously, discharge accuracy can be adjusted by adjusting the variable nozzle 10 diameter control). The rotatable auger allows for continuously discharging the build material ([0030] the extrusion screw 3 and the stirring rod 2 acts to discharge continuously).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the computer of Niederberger be configured to control said at least one rotatable auger to control an amount of material distributed by said nozzle, as taught by Gao, for the benefit of continuously discharging the build material.
Regarding claim 34, Niederberger modified with Gao teaches the system as in claim 1. Niederberger teaches the system further comprising at least one additional feed tube for delivering additional material separate from said nozzle ([0078] concrete printing nozzles 11a, 11b are equipped with nozzle connections 36 through which the concrete is fed through hoses (not illustrated). With multiple nozzle connections 36; for example, where rotatable nozzle is 11a with a hose connection, at least one additional feed tube is additional hose delivering material to separate nozzle 11b).
Regarding claim 35, Niederberger modified with Gao teaches the system as in claim 34. Further, Niederberger teaches the system further comprising at least one tank coupled (concrete mixing unit 33; Figure 1) to said additional feed tube ([0092] concrete is transported through the hoses using concrete pumps 32 from the concrete mixing unit 33 to the concrete printer nozzles 11).
Regarding claim 36, Niederberger modified with Gao teaches the system as in claim 35. Further, Niederberger teaches the system further comprising at least one additional head coupled to said additional feed tube ([0078] concrete printing nozzles 11a, 11b are equipped with nozzle connections 36 through which the concrete is fed through hoses (not illustrated). With multiple nozzle connections 36; for example, where rotatable nozzle is 11a with a hose connection, at least one additional feed tube is additional hose delivering material to separate nozzle 11b).
Regarding claim 37, Niederberger modified with Gao teaches the system as in claim 36. Further, Niederberger teaches wherein said at least one tank, said at least one additional feed tube and said at least one additional head are configured to deliver a slurry ([0078] concrete printing nozzles 11a, 11b are equipped with nozzle connections 36 through which the concrete is fed through hoses (not illustrated)).
Regarding claim 38, Niederberger modified with Gao teaches the system as in claim 37.  Niederberger modified with Gao teaches the system further comprising at least one roller former (embossing roller 23; Figure 4) configured to shape slurry delivered by said at least one additional head (Claim 20: a surface treatment of the external concrete layer occurs through a smoothing unit (21), bursting unit (22), embossing roller (23)).
Regarding claim 39, Niederberger modified with Gao teaches the system as in claim 38. Further, Niederberger teaches wherein said at least one roller former comprises at least one roller (embossing roller 23; Figure 4).
Regarding claim 42, Niederberger modified with Gao teaches the system as in claim 32. Further, Niederberger teaches the system further comprising at least one additional tank (see annotated Figure 1 below) coupled to said at least one additional feed tube, wherein said at least one additional tank, said at least one additional feed tube and said at least one additional head are configured to deliver a slurry ([0092] The concrete is transported through the hoses using concrete pumps 32 from the concrete mixing unit 33 to the concrete printer nozzles 11).

    PNG
    media_image2.png
    694
    620
    media_image2.png
    Greyscale

Regarding claim 43, Niederberger modified with Gao teaches the system as in claim 42. Further, Niederberger teaches the system further comprising at least one roller former (embossing roller 23; Figure 4) configured to shape slurry delivered by said at least one additional head ([0099] embossing roller 23 shown in FIG. 17 for surface treatment of the external concrete layer 18 of the created construction element may be aligned).

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Niederberger (US20180093373) and Gao et al. (CN204354263), and further in view of Yin et al. (CN106182787).
Regarding claim 22, Niederberger modified with Gao teaches the system as in claim 1. However, Niederberger fails to teach wherein said at least one rotatable oblong nozzle is rectangular in shape.
In the same field of endeavor pertaining to a nozzle travelling on a frame to print a build material, Yin teaches wherein said at least one rotatable oblong nozzle is rectangular in shape (see rectangular shape at nozzle in Figure 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the nozzle of Niederberger modified with Gao be rectangular in shape, as taught by Yin, since changing the nozzle shape falls under changes in size and shape, which have been found to be obvious design features (see MPEP 2144.04 IV A).
Regarding claim 24, Niederberger modified with Gao and Yin teaches the system as in claim 22. However, Niederberger fails to teach the system further comprising at least one stepper motor, coupled to said at least one rotatable auger, wherein said at least one stepper motor is configured to drive said at least one rotatable auger.
In the same field of endeavor pertaining to extruding a cement slurry, Gao teaches the system further comprising at least one stepper motor (motor 5; Figure 1), coupled to said at least one rotatable auger, wherein said at least one stepper motor is configured to drive said at least one rotatable auger ([0019] output shaft of the motor 5 is connected with a stirring rod 2, lower end of the stirring rod 2 is connected with an extrusion screw 3). The rotatable auger allows for continuously discharging the build material ([0030] the extrusion screw 3 and the stirring rod 2 acts to discharge continuously).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the system of Niederberger modified with Gao and Yin comprise at least one stepper motor to drive said at least one rotatable auger, as taught by Gao, for the benefit of continuously discharging the build material.

Claims 27, 28, 40, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Niederberger (US20180093373).
Regarding claim 27, Niederberger teaches an autonomous robotic construction system (Abstract: a concrete printer; see printer in Figure 1) configured to distribute building materials (Abstract: supporting concrete (18) is first cast or dispensed from a supporting concrete nozzle (11a)), the system comprising: 
at least one frame (carriage 2; Figure 1) comprising at least one substantially horizontal track (track 1; Figure 1) and at least one set of substantially vertical tracks (vertical rails 3; Figure 1); at least one detachable nozzle (concrete printing nozzles 11a in Figure 1; nozzles attach/detach from hose (not shown) as described in [0078] concrete printing nozzles 11a, 11b are equipped with nozzle connections 36 through which the concrete is fed through hoses (not illustrated)); 
at least one movable device (cross beam 9; Figure 3) coupled to the frame (see Figure 1) and configured to move said nozzle (via cross beam 9 with a work head 13 in Figure 3) around said frame ([0073] The cross bar 9 can be moved along these guide rails 8); 
at least one pump configured to pump building materials through said at least one detachable nozzle ([0031] the concrete printer, preferably on the carriage, includes at least a concrete pump… the concrete pump, the concrete mixing unit and the storage container, the provision and mixing of the concrete is integrated in the concrete printer… supply of the concrete printer nozzles is carried out through corresponding hoses that allow for a flexible supply of the printer nozzles with material); 
at least one feed tube (hoses in [0078] the concrete printing nozzles 11a, 11b are equipped with nozzle connections 36 through which the concrete is fed through hoses (not illustrated)) coupled to said detachable nozzle (via nozzle connections 36 in Figure 4) said feed tube configured to distribute building materials ([0078] concrete is fed through hoses); 
at least one computer system (control unit 41) comprising at least one microprocessor ([0016] The control unit is preferably designed to process correspondingly imported data such as the dimensions and the construction details of the building as well as the process for the production of construction elements. This allows the concrete printer to create corresponding constructions, in particular concrete elements) configured to control said at least one detachable nozzle and said at least one movable device (Abstract: actuation of all the drive units (4, 5, 10, 12) and the concrete printing nozzles (11, 11a, 11b) is carried out by a control unit (41)) to control deposition of any building materials comprising at least one of cementitious material or concrete on a site wherein said computer controls distribution of building materials ([0016] This allows the concrete printer to create corresponding constructions, in particular concrete elements, in an either fully or partially automated manner). While Niederberger does not explicitly teach the at least one microprocessor is configured to control said at least one pump, Niederberger teaches the structural limitation of the microprocessor and pump, and Niederberger suggests a fully or partially automated concrete printer in [0016].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the at least one microprocessor be configured to control said at least one pump, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, Niederberger teaches the concrete printer creates corresponding constructions in a fully or partially automated manner, and having the at least one microprocessor of Niederberger control said at least one pump is one option for fully or partially automating the constructions of the concrete printer.
Regarding claim 28, Niederberger teaches the system as in claim 27, further comprising a stepper motor (turning unit 45; Figure 4), wherein said stepper motor is configured to control a rotation of said at least one rotatable nozzle ([0077] printer head 46 can be rotated 360° thanks to the motor-driven turning unit 45. The turning unit 45 allows for a rotation around a vertical axis 43 by, for example, 360 degrees).
Regarding claim 40, Niederberger teaches an autonomous robotic construction system (Abstract: a concrete printer; see printer in Figure 1) configured to distribute building materials (Abstract: supporting concrete (18) is first cast or dispensed from a supporting concrete nozzle (11a)), the system comprising: 
at least one frame (carriage 2; Figure 1) comprising at least one substantially horizontal track (track 1; Figure 1) and at least one set of substantially vertical tracks (vertical rails 3; Figure 1);
at least one nozzle (concrete printing nozzles 11a in Figure 1); 
at least one moveable device (cross beam 9; Figure 3) coupled to the frame (see Figure 1) and configured to move said nozzle (via cross beam 9 with a work head 13 in Figure 3) around said frame ([0073] The cross bar 9 can be moved along these guide rails 8);
at least one pump configured to pump building materials through said at least one nozzle ([0031] the concrete printer, preferably on the carriage, includes at least a concrete pump… the concrete pump, the concrete mixing unit and the storage container, the provision and mixing of the concrete is integrated in the concrete printer… supply of the concrete printer nozzles is carried out through corresponding hoses that allow for a flexible supply of the printer nozzles with material); 
at least one feed tube (hoses in [0078] the concrete printing nozzles 11a, 11b are equipped with nozzle connections 36 through which the concrete is fed through hoses (not illustrated)), said feed tube configured to distribute building materials through said nozzle ([0078] concrete is fed through hoses);
at least one additional feed tube for delivering additional material in a port separate from said nozzle (hose (not shown) delivering material to printing nozzle 11b; Figure 4); 
at least one computer system (control unit 41) comprising at least one microprocessor ([0016] The control unit is preferably designed to process correspondingly imported data such as the dimensions and the construction details of the building as well as the process for the production of construction elements. This allows the concrete printer to create corresponding constructions, in particular concrete elements) configured to control said at least one nozzle and said at least one movable device (Abstract: actuation of all the drive units (4, 5, 10, 12) and the concrete printing nozzles (11, 11a, 11b) is carried out by a control unit (41)) to control deposition of any building materials on a site wherein said computer controls a distribution of building materials ([0016] This allows the concrete printer to create corresponding constructions, in particular concrete elements, in an either fully or partially automated manner).While Niederberger does not explicitly teach the at least one microprocessor is configured to control said at least one pump,  Niederberger teaches the structural limitation of the microprocessor and pump, and Niederberger suggests a fully or partially automated concrete printer in [0016].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the at least one microprocessor be configured to control said at least one pump, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, Niederberger teaches the concrete printer creates corresponding constructions in a fully or partially automated manner, and having the at least one microprocessor of Niederberger control said at least one pump is one option for fully or partially automating the constructions of the concrete printer.
Regarding claim 41, Niederberger teaches the autonomous robotic construction system as in claim 40. Niederberger teaches the system further comprising at least one additional head coupled to said additional feed tube (printing nozzle 11b; Figure 4).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Niederberger (US20180093373), and further in view of Takeyama et al. (US20180345577).
Regarding claim 30, Niederberger teaches the system as in claim 27, further comprising a replaceable tip coupling ([0092] nozzle connections are, for example, connected with hoses through fast couplings) configured to allow said at least one rotatable nozzle to be easily removed and replaced ([0092] nozzle connections are, for example, connected with hoses). However, Niederberger fails to explicitly teach wherein said replaceable tip coupling is positioned outside of said feed tube and away from a tip of said nozzle.
In the same field of endeavor pertaining to an extruder used in an additive manufacturing apparatus, Takeyama teaches wherein said replaceable tip coupling is positioned outside of said feed tube (coupler 33; Figure 10) and away from a tip of said nozzle (see 33 in Figure 10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the replaceable tip coupling of Niederberger be positioned outside of said feed tube and away from a tip of said nozzle, as taught by Takeyama, for the benefit of having easy access to the coupler such that coupling and decoupling the nozzle is quickly accomplished.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Niederberger (US20180093373), and further in view of Stubenruss (WO2016020150). 
Regarding claim 44, Niederberger teaches an autonomous robotic construction system (Abstract: a concrete printer; see printer in Figure 1) configured to distribute building materials (Abstract: supporting concrete (18) is first cast or dispensed from a supporting concrete nozzle (11a)), the system comprising: 
at least one frame (carriage 2; Figure 1) comprising at least one substantially horizontal track (track 1; Figure 1) and at least one set of substantially vertical tracks (vertical rails 3; Figure 1); 
at least one nozzle (concrete printing nozzles 11a in Figure 1); 
at least one nozzle platform (printer head 46; Figure 4) wherein said nozzle is coupled to said nozzle platform ([0077 work head 13 consists of a printer head 46 with two side supporting concrete nozzles 11a, through which the supporting concrete (not illustrated) is transported and a liquid concrete nozzle 11b, through which the liquid concrete (not illustrated) is transported), and said nozzle platform is coupled to said at least one frame (via work hear 13 shown in Figure 1 and 4); 
at least one movable device (cross beam 9; Figure 3) coupled to the frame (see Figure 1) and configured to move said nozzle (via cross beam 9 with a work head 13 in Figure 3) around said frame ([0073] The cross bar 9 can be moved along these guide rails 8); 
at least one pump configured to pump building materials through said at least one nozzle ([0031] the concrete printer, preferably on the carriage, includes at least a concrete pump… the concrete pump, the concrete mixing unit and the storage container, the provision and mixing of the concrete is integrated in the concrete printer… supply of the concrete printer nozzles is carried out through corresponding hoses that allow for a flexible supply of the printer nozzles with material); 
at least one feed tube (hoses in [0078] the concrete printing nozzles 11a, 11b are equipped with nozzle connections 36 through which the concrete is fed through hoses (not illustrated)), said feed tube configured to distribute building materials ([0078] concrete is fed through hoses); 
at least one computer system (control unit 41) comprising at least one microprocessor ([0016] The control unit is preferably designed to process correspondingly imported data such as the dimensions and the construction details of the building as well as the process for the production of construction elements. This allows the concrete printer to create corresponding constructions, in particular concrete elements) configured to control said at least one nozzle and said at least one movable device (Abstract: actuation of all the drive units (4, 5, 10, 12) and the concrete printing nozzles (11, 11a, 11b) is carried out by a control unit (41)) to control deposition of any building materials on a site wherein said computer controls a distribution of building materials ([0016] This allows the concrete printer to create corresponding constructions, in particular concrete elements, in an either fully or partially automated manner). While Niederberger does not explicitly teach the at least one microprocessor is configured to control said at least one pump, Niederberger teaches the structural limitation of the microprocessor and pump, and Niederberger suggests a fully or partially automated concrete printer in [0016].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the at least one microprocessor be configured to control said at least one pump, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, Niederberger teaches the concrete printer creates corresponding constructions in a fully or partially automated manner, and having the at least one microprocessor of Niederberger control said at least one pump is one option for fully or partially automating the constructions of the concrete printer. However, Niederberger fails to teach at least one shock, coupled to said at least one nozzle platform.
In the same field of endeavor pertaining to an additive manufacturing printing head, Stubenruss teaches at least one shock (coil spring 24; Figure 1), coupled to said at least one nozzle platform (“the spring 24 presses the disc 12”- see pg. 4 line 12; Figure 1). The spring dampens the vibrations at the nozzle exit (“The spring force dampens the vibrations at the exit 34 of the material, which is preferably formed by a nozzle known in the art of conventional extruders”- see pg. 4 line 15-16). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the system of Niederberger comprise at least one shock, coupled to said at least one nozzle platform, as taught by Stubenruss, for the benefit of dampening the vibrations at the nozzle exit.

Allowable Subject Matter
Claims 9, 10, 21, 25, 26, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is Niederberger (US20180093373), and further in view of Gao et al. (CN204354263).
Regarding claim 9, Niederberger modified with Gao teaches the system as in claim 8, wherein said at least one set of substantially vertical tracks is positioned on said at least one cart (Claim 10: preferably on the carriage (2), has at least a concrete pump (32) and/or at least a concrete mixing unit (33) and/or at least a storage container (34)). However, Niederberger, Gao, and Yin fail to teach wherein said at least one set of substantially vertical tracks is movable along said at least one horizontal track via said at least one cart. 
Regarding claim 10, Niederberger modified with Gao the system as in claim 5. However, Niederberger, Gao, and Yin fail to teach wherein said at least one cross-beam is vertically movable along each of said at least two substantially parallel vertical tracks. Rather the cross-beam is stationary.  
Regarding claim 21, Niederberger modified with Gao teaches the system as in claim 1. However, Niederberger, Gao, and Yin fail to teach wherein said at least one rotatable sleeve is rotatable independent of a rotation of said at least one rotatable auger. 
Regarding claim 25, Niederberger modified with Gao and Yin teaches the system as in claim 24. However, Niederberger, Gao, and Yin fail to teach wherein said stepper motor is configured to rotate said at least one rotatable sleeve.
Claim 26 would be allowable, because it is dependent on claim 25.
Regarding claim 29, Niederberger modified with Gao teaches the system as in claim 28. Niederberger modified with Gao teaches the system further comprising at least one auger and at least one rotatable sleeve coupled to said nozzle (as discussed in the rejection of claim 1), wherein said at least one auger is disposed inside of said at least one rotatable sleeve  (as discussed in the rejection of claim 1). However, Niederberger, Gao, and Yin fail to teach wherein said at least one rotatable sleeve, said at least one detachable nozzle and said at least one auger are coupled to said stepper motor and are rotatable via said stepper motor and configured to selectively deliver building materials to a building site. Rather, said at least one rotatable sleeve and said at least one detachable nozzle are coupled to one stepper motor and said at least one auger is coupled to different said stepper motor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743